Citation Nr: 0908288	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected allergic rhinitis.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected psoriatic arthritis, fingers 
left hand.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected psoriatic arthritis, fingers 
right hand.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right elbow condition, and if so, entitlement to service 
connection for same. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left elbow condition, and if so, entitlement to service 
connection for same. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for left 
foot third toe arthritis, the Veteran's claim of entitlement 
to a compensable disability rating for service-connected 
allergic rhinitis, and the Veteran's claims of entitlement to 
disability ratings in excess of 10 percent each, for service-
connected psoriatic arthritis, fingers right hand, and 
psoriatic arthritis, fingers left hand.  The August 2002 
rating decision also denied the Veteran's application to 
reopen his previously-denied claims of entitlement to service 
connection for low back degenerative joint disease, bilateral 
shoulder pain and stiffness, and right and left elbow 
conditions, on the basis that new and material evidence had 
not been submitted.

The Board notes that the Veteran's Notice of Disagreement, 
dated in November 2003, disagreed with the August 2002 rating 
decision as to his claims of entitlement to service 
connection, increased disability ratings, and his application 
to reopen his previously denied claims of entitlement to 
service connection. 

An April 2004 rating decision granted the Veteran's claim of 
entitlement to service connection for arthritis, left toes.  
The April 2004 rating decision also reopened the Veteran's 
previously-denied claims of entitlement to service connection 
for right and left shoulder conditions, and granted service 
connection for synovitis, right arm, associated with cervical 
strain with degenerative joint disease and synovitis, left 
arm, associated with cervical strain with degenerative joint 
disease.  A September 2008 rating decision reopened the 
Veteran's previously-denied claim of entitlement to service 
connection for a low back condition, and granted service 
connection for low back degenerative joint disease.  

Thus, the Veteran's claims of entitlement to service 
connection for arthritis, left toes; low back degenerative 
joint disease; radiculopathy and synovitis, left arm, 
associated with cervical strain with degenerative joint 
disease; and radiculopathy and synovitis, right arm, 
associated with cervical strain with degenerative joint 
disease, are no longer on appeal.  


FINDINGS OF FACT

1.  Since November 8, 1999, one year prior to the date of the 
Veteran's claim of entitlement to a compensable disability 
rating for service-connected allergic rhinitis,  the 
Veteran's service-connected allergic rhinitis has not been 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

2.  Since November 8, 1999, one year prior to the date of the 
Veteran's claim of entitlement to a disability rating in 
excess of 10 percent for service-connected psoriatic 
arthritis, fingers left hand, the Veteran's service-connected 
psoriatic arthritis, fingers left hand has not been 
manifested by an active process of rheumatoid arthritis, 
unfavorable or favorable ankylosis, or compensable limitation 
of motion.  

3.  Since November 8, 1999, one year prior to the date of the 
Veteran's claim of entitlement to a disability rating in 
excess of 10 percent for service-connected psoriatic 
arthritis, fingers right hand, the Veteran's service-
connected psoriatic arthritis, fingers right hand has not 
been manifested by an active process of rheumatoid arthritis, 
unfavorable or favorable ankylosis, or compensable limitation 
of motion.  

4.  The Veteran's claims of entitlement to service connection 
for a left elbow and a right elbow disorder were previously 
denied in a December 1998 rating decision.  The Veteran was 
notified of that decision but failed to perfect a timely 
appeal.  The decision became final.

5.  The evidence as to the Veteran's claims for service 
connection for left and right elbow disorders received since 
the last final denial in December 1998 is either cumulative 
or redundant, or does not bear directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  Since November 8, 1999, the criteria for a compensable 
disability rating for service-connected allergic rhinitis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.97, Diagnostic 
Codes (DCs) 6510, 6511, 6512, 6513, 6514 (2008).

2.  Since November 8, 1999, the criteria for a disability 
rating in excess of 10 percent for service-connected 
psoriatic arthritis, fingers left hand are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R.           § 4.71(a), DCs 5002, 5216-5227 (as in 
effect prior to August 26, 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.40, 4.45, 4.71(a), DCs 5002, 5216-5230 (2008).

3.  Since November 8, 1999, the criteria for a disability 
rating in excess of 10 percent for service-connected 
psoriatic arthritis, fingers right hand are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71(a), DCs 5001, 5216-5227 (as in effect prior 
to August 26, 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
4.45, 4.71(a), DCs 5002, 5216-5230 (2008).

4.  The December 1998 rating decision that denied the 
Veteran's claims of entitlement to service connection for a 
left elbow disorder and a right elbow disorder is final.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

5.  New and material evidence has not been received to reopen 
the Veteran's previously denied claims for service connection 
for left and right elbow disorders.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. The 
claimant must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the RO sent the Veteran notice letters dated in 
January 2001 and October 2001 that provided examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, Social Security 
determinations, and any other evidence showing an increase in 
the disability or the impact of the disability on employment.  
Vazquez- Flores, 22 Vet. App. 37 (2008).  However, the 
Veteran was not informed of the specific criteria necessary 
for entitlement to a higher disability rating until July 
2008, when the RO sent the Veteran a letter.  Thus, in order 
to overcome the presumption of prejudice associated with this 
pre-adjudicatory notice error, the purpose of the notice must 
not have been frustrated.  See Sanders, 487 F.3d at 889.

In this case, the Board finds that the purpose of the notice 
was not frustrated.  The Veteran's claim for an increased 
rating has been evaluated under Diagnostic Codes that provide 
for a higher rating upon evidence of a noticeable worsening 
or increase in severity of the disability.  Vazquez-Flores, 
22 Vet. App. 37.  The Board notes that the Veteran was 
provided with applicable rating criteria at the time of the 
August 2002 rating decision, and in a April 2004 Statement of 
the Case, and has been provided VA examinations undertaken 
specifically to determine the current severity of his 
disabilities.  Based on the various exchanges between the 
Veteran and VA with regard to his claims for increased 
ratings, the Veteran is reasonably expected to understand the 
types of evidence that would support his claims for increased 
ratings.

In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that the October 2001 pre-adjudicatory letter from the RO 
satisfied this requirement.  More specifically, the Veteran 
was advised that his claim for an elbow disorder was 
previously denied in December 1998 and that in order to 
reopen the claim, he needed to submit medical evidence that 
substantiated that an elbow disorder was incurred in or 
aggravated by active military service.  

Also, a December 2006 VCAA letter also informed the Veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records and afforded him VA 
examinations.  The Board finds these actions have satisfied 
VA's duty to assist the Veteran and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).


Increased Ratings

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.  Arthritis shown 
by X-ray studies is rated based on limitation of motion of 
the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there 
is at least some limitation of motion, a 10 percent rating 
may be assigned for each major joint so affected.  38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2008).  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  

When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

Increased Rating - Allergic Rhinitis

The Veteran contends that he is entitled to a compensable 
disability rating for his service-connected allergic 
rhinitis.  The disability is currently rated noncompensably 
under DC 6513.  

Under DC 6513, a noncompensable evaluation is assigned for 
sinusitis that is detected by an x-ray examination only.  A 
10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A maximum 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, DC 6513 (2008).  An 
incapacitating episode is one which requires bedrest 
prescribed by a physician and treatment by a physician.  Id., 
at Note.

In addressing the applicability of other rating criteria 
pertaining to sinusitis, the Board finds that DC 6510 is not 
applicable, as the Veteran's condition has not been described 
as sinusitis, pansinusitis, chronic.  38 C.F.R. § 4.97, DC 
6510 (2008).  Similarly, DCs 6511, 6512, and 6514 are not 
applicable, as the Veteran's condition has not been described 
as sinusitis, ethmoid, chronic; sinusitis, frontal, chronic; 
or sinusitis, sphenoid, chronic.  38 C.F.R. § 4.97, DCs 6511, 
6512, 6514 (2008).  

VA treatment records dated in May 2001 indicate that the 
Veteran complained of a headache.  The Veteran reported that 
the pain was in the back of his head and in the center of his 
forehead, intermittently sharp and dull.  The Veteran 
reported that his eyes were sensitive to light, and that he 
had a sore throat, and itching and watering eyes over the 
past two weeks.  The Veteran reported a temperature, phlegm, 
and a runny nose.  The Veteran was diagnosed with sinusitis 
and prescribed medication.  

Upon VA examination in May 2002, the Veteran complained of 
nasal congestion and sinusitis.  The Veteran reported that 
his breathing was mildly congested and fluctuated from day to 
day.  The Veteran reported that he required antibiotics once 
each year, and that the last treatment with such was one year 
prior.  The Veteran reported that he took Dimetapp only.  The 
Veteran reported that he used topical nasal steroid sprays in 
the past, with benefit.  The examiner noted that the Veteran 
had not required surgery, nor had he undergone radiographical 
testing in anticipation of surgery.  

Physical examination revealed a normal tympanic membrane, 
bilaterally.  The Veteran exhibited a mild right nasal septal 
deviation and a mild amount of intranasal edema without 
discharge or polyps.  The Veteran's oral cavity was notable 
for two tonsils, an elongated uvula, and a low, soft palate.  
Hypopharynx was negative on indirect laryngoscopy, and the 
Veteran's vocal cords were normal.  Palpation of the neck 
revealed no significant adenopathy.  The Veteran was 
diagnosed with nasal allergies and only an infrequent episode 
of sinusitis, secondary to allergic rhinitis.  

VA treatment records dated in August 2004 indicate that the 
Veteran complained of a chronic cough that lasted two weeks 
and was productive of sputum, a low grade fever and chills.  
X-ray examination revealed normal anatomy.  

Upon VA examination in Janaury 2007, the Veteran complained 
of nasal congestion, all year-round, with a non-discolored 
runny nose, and an occasional frontal headache.  The Veteran 
reported that he had never seen an ear, nose, and throat 
doctor for his condition, and that his last course of 
antibiotics was more than one year prior.  The Veteran 
reported that he used over-the-counter medication, and that 
he rarely used prescription nasal sprays due to resulting 
nausea.  

Physical examination revealed clear ear canals, bilaterally, 
and normal tympanic membranes.  Fiberoptic nasal endoscopy 
demonstrated that the septum was reasonably midline.  The 
middle meati and sphenoethmoid recesses were clear, 
bilaterally.  There was no evidence of edema, polyps, pus, or 
masses of either primary drainage pathway.  There were no 
nasal abnormalities noted.  The nasopharynx was clear, and 
examination the oral cavity, oropharnyx, and neck revealed 
normal results.  

In absence of symptoms or physical findings, the examiner did 
not provide a diagnosis.  The examiner stated that he saw no 
evidence of sinus disease.  

As discussed above, 10 percent evaluation is warranted for 
allergic rhinitis if the symptomatology of same includes one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  In this case, the evidence 
of record does not support the conclusion that the Veteran's 
symptomatology of allergic rhinitis warrants a compensable 
disability rating, at any time since November 8, 1999.  

While the Veteran was treated with antibiotics on one 
occasion in May 2001, there is no evidence that such 
treatment was prolonged, lasting four to six weeks, or that 
he experienced an incapacitating episode.  Further, there is 
no evidence that the Veteran experienced three to six non-
incapacitating episodes in any one year, or that his 
symptomatology of allergic rhinitis included purulent 
discharge or crusting.  Thus, there is no medical evidence of 
record indicating that the Veteran's symptomatology of 
service-connected allergic rhinitis warrants a compensable 
disability rating.  Clearly, since a 30 percent rating 
requires even more frequent episodes, a 30 percent rating is 
not warranted, and the highest rating of 50 percent is not 
available as there is no evidence of relevant surgery or near 
constant symptoms.  

Instead, the evidence of record indicates that on four 
occasions in the past eight years, the Veteran reported 
symptomatology of allergic rhinitis including headaches, 
sensitivity to light, pain, phlegm, sore throat, itching and 
watering eyes, and congestion.  Significantly, the most 
recent VA examination, dated in January 2007, was silent for 
any sinus disease.

In sum, the Board finds that the Veteran's service-connected 
allergic rhinitis has warranted a noncompensable disabling 
rating since November 8, 1999, one year prior to the date of 
the Veteran's claim of entitlement to a compensable 
disability rating for service-connected allergic rhinitis.  
The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, there are no 
other applicable rating criteria that provide for a 
compensable disability.  

The preponderance of the evidence is against the claim of 
entitlement to a compensable disability rating for service-
connected allergic rhinitis, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




Increased Rating - Psoriatic Arthritis, Fingers Left Hand and 
Psoriatic Arthritis, Fingers Right Hand

The Veteran contends that he is entitled to disability 
ratings in excess of 10 percent each for his service-
connected psoriatic arthritis, fingers left hand and 
psoriatic arthritis, fingers right hand.  The disabilities 
are currently rated 10 percent disabling each under DC 5099-
5002.  DC 5099 represents an unlisted disability requiring 
rating by analogy to one of the disorders listed under 38 
C.F.R. § 4.71a.  38 C.F.R. § 4.27 (2008).

DC 5002 contemplates rheumatoid arthritis as an active 
process.  Under DC 5002, a 20 percent rating is warranted for 
rheumatoid arthritis as an active process, with one or two 
exacerbations a year in a well-established diagnosis.  A 
rating of 40 percent is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A rating 
of 60 percent is warranted with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.  A rating of 
100 percent is warranted with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  38 C.F.R. § 4.71a, DC 5002 (2008).

For arthritis as chronic residuals, DC 5002 permits 
evaluation based on limitation of motion or ankylosis, 
favorable or unfavorable, of specific joints affected 
consistent with applicable rating criteria.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the codes a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5002.  Id.  Such limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  A Note to the Code provides that the rating for 
active process cannot be combined with that for residuals 
based on limitation of motion or ankylosis; the higher rating 
is to be assigned.  38 C.F.R. § 4.71a, DC 5002.

The Board notes that the Veteran's service-connected 
psoriatic arthritis, fingers left hand and psoriatic 
arthritis, fingers right hand are currently assigned a 10 
percent disability rating each under DC 5002.  As discussed 
above, the minimum evaluation for rheumatoid arthritis under 
DC 5002 is 20 percent, for rheumatoid arthritis as an active 
process, with one or two exacerbations a year in a well-
established diagnosis.  Thus, the basis for the 10 percent 
disability ratings currently assigned to the Veteran's 
service-connected psoriatic arthritis, fingers left hand and 
psoriatic arthritis, fingers right hand is found under DC 
5002 for chronic residuals of rheumatoid arthritis, for 
noncompensable limitation of motion for a group of minor 
joints. 

The rating criteria pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 
5216 through 5230 (2008).  However, in this case, the only 
applicable rating criteria, the criteria pertaining to 
limitation of motion of individual digits, apply the same 
disability ratings to the major arm and minor arm.  Thus, 
further inquiry as to the Veteran's major or minor arm is not 
required.

During the pendency of the Veteran's appeal, VA promulgated 
new regulations concerning the evaluation of ankylosis or 
limited motion of single or multiple fingers, effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002) 
(codified at 38 C.F.R. pt. 4).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the Veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.

In an April 2004 Statement of the Case, the RO considered the 
new regulations and the new rating criteria were provided to 
the Veteran and his representative. Therefore, there is no 
prejudice to the Veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under the version in effect until August 26, 2002, DCs 5216 
through 5227 were applied to unfavorable and favorable 
ankylosis of multiple fingers, and ankylosis of individual 
fingers.  38 C.F.R. § 4.71a, DCs 5216 through 5227 (as in 
effect prior to August 26, 2002).

Under the current regulations, the version in effect as of 
August 26, 2002, DCs 5216 through 5227 are applied to 
unfavorable and favorable ankylosis of multiple digits, and 
ankylosis of individual digits.  DCs 5216 through 5219 
require consideration of whether evaluation as amputation is 
warranted   DCs 5224 through 5227 require consideration 
whether evaluation as amputation is warranted and whether 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, DCs 5216 through 
5227 (2008).  

Also under the current regulations, the version in effect as 
of August 26, 2002, DCs 5228 through 5230 apply to limitation 
of motion of individual digits.  38 C.F.R.       § 4.71a, DCs 
5228 through 5230 (2008).  

With respect to limitation of motion of the thumb, DC 5228 
applies where there is a gap of less than one inch between 
the thumb pad of the dominant hand and nondominant hand and 
the fingers, with the thumb attempting to oppose the fingers, 
and a noncompensable rating is assigned.  Where that gap is 
one to two inches, a 10 percent rating is assigned to both 
the dominant and nondominant hand. Where that gap is more 
than two inches, a maximum 20 percent rating is assigned to 
both the dominant and nondominant hand.  38 C.F.R. § 4.71a, 
DCs 5228.  

With respect to limitation of motion of individual digits, DC 
5229 applies where there is limitation of motion of the index 
or long finger of the dominant or nondominant hand with a gap 
of less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees, a noncompensable rating is 
warranted.  With limitation of motion of the index or long 
finger of the dominant or nondominant hand with a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, a maximum 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a, DC 5229.

DC 5230 applies to any limitation of motion of the ring or 
little finger, and warrants a noncompensable rating for both 
the dominant and nondominant hand.  38 C.F.R.  § 4.71a, DC 
5230.

There is no medical evidence of record indicating that the 
any of the digits of the left or right hands are ankylosed.  
Significantly, a range of motion was provided for every joint 
of the digits of the left and right hands during multiple 
instances of treatment.  Thus, the rating criteria, under the 
regulations in effect before and after August 26, 2002, 
contemplating ankylosis, favorable or unfavorable, are not 
applicable in this case.  Also not applicable in this case 
are the requirements of DCs 5216 through 5227 as to 
consideration whether evaluation as amputation is warranted 
and whether additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

Thus, the only rating criteria under which the Veteran may be 
assigned disability ratings in excess of 10 percent each for 
his service-connected psoriatic arthritis, fingers left hand 
and psoriatic arthritis, fingers right hand is DC 5228, 
pertaining to limitation of motion of the thumb, as DCs 5229 
and 5230, pertaining to limitation of motion of the index, 
long, ring, or little fingers, provide a maximum 10 percent 
evaluation, the same evaluation currently assigned to the 
Veteran's service-connected psoriatic arthritis, fingers left 
hand and psoriatic arthritis, fingers right hand.  38 C.F.R. 
§ 4.71a, DCs 5228, 5229, 5230.

Turning to the evidence, the record before the Board contains 
VA treatment records, which will be addressed as pertinent.  
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

VA treatment records dated in August 2000 indicate that the 
Veteran appeared to have a fifth finger distal 
interphalangeal joint with swelling and erythema, tender to 
range of motion.  

VA treatment records dated in November 2000 indicate that the 
Veteran appeared to have sausage-shaped joint swelling, at 
the distal interphalangeal and proximal interphalangeal 
joints of the right hand.  

VA treatment records dated in March 2001 indicate that the 
Veteran appeared to have swelling of the metacarpophalangeal 
joints of the left hand, with decreased grip strength.  The 
Veteran complained of worsening pain and swelling in the 
metacarpophalangeal joint of the right hand.  The Veteran 
underwent x-ray examination of his hands.  Results of such 
examination, compared with previous x-ray examination 
results, revealed deformity with reabsorption of the distal 
tufts of the left, first, second, and third fingers, and the 
right fifth finger.  Minimal degenerative change was present 
at some of the distal interphalangeal joints.  
Additional VA treatment records dated in March 2001 indicate 
that the Veteran began occupational therapy.  At that time, 
the Veteran reported that his hands felt worse, and that he 
noticed that he was dropping things more often, especially as 
to his left hand.  The Veteran reported that his hands were 
stiff in the morning.  The Veteran reported that his 
handwriting in the morning was bad, but that it improved in 
the afternoon.  The Veteran reported that he did not have 
problems attending to the tasks of self care or cutting.  The 
Veteran reported pain over the metacarpophalangeal joints of 
the left index finger and right thumb.  The Veteran reported 
that he is a VA claims examiner, and that he types all day, 
including overtime work on the weekends. The Veteran reported 
that he takes two fifteen-minute breaks and has a 30-minute 
lunch.   

Range of motion testing of the Veteran's fingers of the left 
hand revealed the following:  metacarpophalangeal joint of 
the index finger at 55 degrees; proximal interphalangeal 
joint of the index finger at 80 degrees; distal 
interphalangeal joint of the index finger at 40 degrees; 
metacarpophalangeal joint of the middle finger at 55 degrees; 
proximal interphalangeal joint of the middle finger at 95 
degrees; distal interphalangeal joint of the middle finger at 
55 degrees; metacarpophalangeal joint of the ring finger at 
55 degrees; proximal interphalangeal joint of the ring finger 
at 100 degrees; distal interphalangeal joint of the ring 
finger at 50 degrees; metacarpophalangeal joint of the little 
finger at 80 degrees; proximal interphalangeal joint of the 
little finger at 90 degrees; distal interphalangeal joint of 
the little finger at 50 degrees; metacarpophalangeal joint of 
the thumb at 60 degrees; interphalangeal joint of the thumb 
at 55 degrees; palmar abduction of the thumb at 55 degrees; 
and radial abduction of the thumb at 55 degrees.  Average 
grip strength score of the left hand was 24.  Average lateral 
pinch score of the left hand was 14 and average three-point 
pinch score of the left hand was 10.3.  

Range of motion testing of the Veteran's fingers of the right 
hand revealed the following:  metacarpophalangeal joint of 
the index finger at 70 degrees; proximal interphalangeal 
joint of the index finger at 95 degrees; distal 
interphalangeal joint of the index finger at 45 degrees; 
metacarpophalangeal joint of the middle finger at 75 degrees; 
proximal interphalangeal joint of the middle finger at 95 
degrees; distal interphalangeal joint of the middle finger at 
60 degrees; metacarpophalangeal joint of the ring finger at 
75 degrees; proximal interphalangeal joint of the ring finger 
at 100 degrees; distal interphalangeal joint of the ring 
finger at 50 degrees; metacarpophalangeal joint of the little 
finger at 75 degrees; proximal interphalangeal joint of the 
little finger at 95 degrees; distal interphalangeal joint of 
the little finger at 50 degrees; metacarpophalangeal joint of 
the thumb at 50 degrees; interphalangeal joint of the thumb 
at 60 degrees; palmar abduction of the thumb at 50 degrees; 
and radial abduction of the thumb at 55 degrees.  Average 
grip strength score of the right hand was 35.  Average 
lateral pinch score of the right hand was 15.7 and average 
three-point pinch score of the right hand was 10.  

Physical examination revealed increased tenderness with 
palpation over the metacarpophalangeal joints of the left 
index finger and right thumb.

The Veteran was diagnosed with rheumatoid arthritis, per his 
statements, which may have been limiting his range of motion 
and functional strength.  The occupational therapist stated 
that education as to exercises and home treatments would be 
the focus of therapy.  

VA treatment records dated in April 2001 indicate that the 
Veteran worked with the VA occupational therapist to adjust 
his workstation and begin a home paraffin regimen.  The 
Veteran presented with diminished light touch sensation to 
the left hand, and the middle, ring, and little fingers, and 
palm of the right hand.  The Veteran was cautioned as to the 
use of hot and sharp objects.
  
VA treatment records dated in May 2001 indicate that the 
Veteran was discharged from occupational therapy as to his 
hands, subsequent to exhibited improvement.  The Veteran 
reported that his home paraffin unit was helpful, and that he 
made adjustments to his workstation.  The Veteran reported 
that he had continued to work long hours, but that he had 
tried to take mini-stretch breaks.   

The range of motion testing of the Veteran's fingers of the 
left hand revealed the following: metacarpophalangeal joint 
of the index finger at 65 degrees, a 10 degree improvement; 
proximal interphalangeal joint of the index finger at 85 
degrees, a 5 degree improvement; distal interphalangeal joint 
of the index finger at 45 degrees, a 5 degree improvement; 
metacarpophalangeal joint of the middle finger at 65 degrees, 
a 10 degree improvement; proximal interphalangeal joint of 
the middle finger at 100 degrees, a 5 degree improvement; 
distal interphalangeal joint
of the middle finger at 65 degrees, a 10 degree improvement; 
metacarpophalangeal joint of the ring finger at 60 degrees, a 
5 degree improvement; proximal interphalangeal joint of the 
ring finger at 100 degrees; distal interphalangeal joint of 
the ring finger at 55 degrees, a 5 degree improvement; 
metacarpophalangeal joint of the little finger at 70 degrees, 
a 10 degree decrease; proximal interphalangeal joint of the 
little finger at 85 degrees, a 5 degree decrease; distal 
interphalangeal joint of the little finger at 50 degrees; 
metacarpophalangeal joint of the thumb at 50 degrees; 
interphalangeal joint of the thumb at 45 degrees; palmar 
abduction of the thumb at 55 degrees; and radial abduction of 
the thumb at 60 degrees.  Average grip strength score of the 
left hand was 45.  Average lateral pinch score of the left 
hand was 12.7 and average three-point pinch score of the left 
hand was 10.3.  

The range of motion testing results of the Veteran's fingers 
of the right hand revealed the following:  
metacarpophalangeal joint of the index finger at 75 degrees, 
a 5 degree improvement; proximal interphalangeal joint of the 
index finger at 100 degrees, a 5 degree improvement; distal 
interphalangeal joint of the index finger at 45 degrees; 
metacarpophalangeal joint of the middle finger at 80 degrees, 
a 5 degree improvement; proximal interphalangeal joint of the 
middle finger at 90 degrees, a 5 degree decrease; distal 
interphalangeal joint of the middle finger at 60 degrees; 
metacarpophalangeal joint of the ring finger at 80 degrees, a 
5 degree improvement; proximal interphalangeal joint of the 
ring finger at 95 degrees, a 5 degree decrease; distal 
interphalangeal joint of the ring finger at 50 degrees; 
metacarpophalangeal joint of the little finger at 80 degrees, 
a 5 degree improvement; proximal interphalangeal joint of the 
little finger at 95 degrees; distal interphalangeal joint of 
the little finger at 50 degrees; metacarpophalangeal joint of 
the thumb at 55 degrees; interphalangeal joint of the thumb 
at 55 degrees; palmar abduction of the thumb at 55 degrees; 
and radial abduction of the thumb at 60 degrees.  Average 
grip strength score of the right hand was 48.3.  Average 
lateral pinch score of the left hand was 15 and average 
three-point pinch score of the left hand was 10.3.  

VA treatment records dated in April 2002 indicate that the 
Veteran appeared to have boggysynovium at both proximal 
interphalangeal joints, without subluxation.

Upon VA examination in July 2002, the Veteran reported that 
his psoriatic arthritis had worsened over the years.  The 
Veteran reported that his fingers were more swollen, and that 
he had difficulty making a strong grip.  The examiner noted, 
however, that the Veteran exhibited a full range of motion of 
the joints of the fingers, and was able to make a grip.  The 
Veteran reported that he was able to use both of his hands 
for activities of daily living and for work, but that he 
experienced pain and morning stiffness.  The Veteran also 
reported that the digits were rarely frank swollen or hard.  

Physical examination revealed that there appeared to be 
slight swelling around the interphalangeal joints of the 
fingers of both hands; however, there was no obvious redness 
or frank swelling.  The Veteran's range of motion of all 
joints of the fingers, including the thumbs, was normal, 
bilaterally.  The Veteran experienced some pain when the 
range of motion was pushed to the limit.  The examiner 
reported that the Veteran had slight arthritic changes in 
both of his hands; however, he was able to use his hands 
functionally, and make a fist.  

VA treatment records dated in August 2003 indicate that the 
Veteran appeared to have mild swelling at the proximal 
interphalangeal and distal interphalangeal joints with 
sausage digits, and without joint subluxation.

Treatment records dated in November 2003 indicate that the 
Veteran reported pain and a "tearing" sensation of pins 
subsequent to his January 2003 injury of falling off of a 
ladder.  The Veteran reported that his swelling had improved 
and that he experienced "tingling" and numbness in his 
thumb.  

It appears that the Veteran underwent VA occupational therapy 
as to his wrists.  During such treatment, the occupational 
therapist occasionally remarked upon the Veteran's fingers.  

In treatment records dated in December 2003, the Veteran 
exhibited range of motion as to the fingers of his right hand 
as follows:  metacarpophalangeal joint of the index finger at 
55 degrees; proximal interphalangeal joint of the index 
finger at 92 degrees; distal interphalangeal joint of the 
index finger at 55 degrees; metacarpophalangeal joint of the 
middle finger at 64 degrees; proximal interphalangeal joint 
of the middle finger at 93 degrees; distal interphalangeal 
joint of the middle finger at 62 degrees; metacarpophalangeal 
joint of the ring finger at 76 degrees; proximal 
interphalangeal joint of the ring finger at 101 degrees; 
distal interphalangeal joint of the ring finger at 48 
degrees; metacarpophalangeal joint of the little finger at 76 
degrees; proximal interphalangeal joint of the little finger 
at 98 degrees; and distal interphalangeal joint of the little 
finger at 64 degrees.  

In treatment records dated in January 2004, the Veteran 
exhibited range of motion of the left thumb of 37 degrees at 
the metacarpophalangeal joint, and 65 at the interphalangeal 
joint.  In February 2004, the Veteran exhibited range of 
motion of the left thumb of 25 degrees at the 
metacarpophalangeal joint, and 70 degrees at the 
interphalangeal joint.

In January 2004, the Veteran exhibited range of motion as to 
the fingers of his right hand as follows:  
metacarpophalangeal joint of the index finger at 70 degrees; 
proximal interphalangeal joint of the index finger at 101 
degrees; distal interphalangeal joint of the index finger at 
59 degrees; metacarpophalangeal joint of the middle finger at 
77 degrees; proximal interphalangeal joint of the middle 
finger at 98 degrees; distal interphalangeal joint of the 
middle finger at 62 degrees; metacarpophalangeal joint of the 
ring finger at 82 degrees; proximal interphalangeal joint of 
the ring finger at 100 degrees; distal interphalangeal joint 
of the ring finger at 59 degrees; metacarpophalangeal joint 
of the little finger at 83 degrees; proximal interphalangeal 
joint of the little finger at 95 degrees; and distal 
interphalangeal joint of the little finger at 56 degrees.  

In February 2004, the Veteran exhibited full range of motion 
as to the fingers of his right hand.  

Upon VA examination in March 2004, for related conditions, 
the Veteran complained of pain that shoots from his neck down 
to the first three fingers of both hands.  The examiner noted 
that the Veteran's hand grip was decreased in both hands, due 
to the Veteran's complaint of arthritis in his hands.  The 
examiner reported that sensation was decreased to light touch 
in the index fingers, the thumbs, and both the volar surface 
and the dorsum of the hand.  

VA records dated in March 2006 indicate that the Veteran 
appeared to exhibit swelling in the left proximal 
interphalangeal and distal interphalangeal joints.  

Upon VA examination in December 2006, the Veteran reported 
increased pain as to his fingers.  The Veteran reported that, 
due to his pain, he missed two days of work each month due to 
flare-ups.  However, the Board notes that it is not entirely 
clear if the Veteran reported that he missed work due to 
flare-ups of pain as to his fingers, back, neck, or foot.  
The Veteran reported that he took over-the-counter 
medication, and that he was not on a prescription medication 
regimen for his inflammatory joint disease or chronic pains.  
The Veteran reported that he had difficulty lifting anything 
heavy, due to the pain in his hands.  The Veteran claimed 
that he had some sensory impairment at the tips of some 
fingers of his hands.  The examiner noted that no atrophy of 
the muscles was noted, and that numerous x-ray examinations 
failed to reveal any rheumatic disease.  The examiner 
reviewed results of the March 2001 x-ray examination of the 
Veteran's hands.  

Physical examination revealed that the Veteran exhibited 
normal range of motion as to all joints of the fingers.  No 
evidence of any inflammatory process around the joints of the 
fingers of either hand was noted.  There was no local 
swelling, redness, puffiness, or rise in temperature noted.  
The examiner noted that the Veteran expressed pain with any 
range of motion of any joint, of any part of his body.  The 
Veteran was diagnosed with history of psoriatic arthritis 
involving the joints of the fingers, without evidence of any 
active inflammatory process, with chronic pain.  

X-ray examination of the left hand revealed small erosive 
change of the inferior articulating surface of the distal 
phalanx on the radial aspect of the left middle finger.  
There was a possible mild erosive change of the ulnar aspect 
of the same distal interphalangeal joint of the left middle 
finger.  The remainder of joint spaces appeared normal.  The 
joint space widths appeared well-preserved throughout the 
hand region.  There was no evidence of chondrocalcinosis, and 
no focal soft tissue swelling.

X-ray examination of the right hand revealed that the distal 
interphalangeal joint and proximal interphalangeal joint of 
the right index finger demonstrated some joint space 
narrowing and mild irregularity of the articulating surfaces.  
The right fourth finger demonstrated mild joint space 
narrowing of the interphalangeal joints without any 
significant bony changes at the articulating surfaces.  The 
middle finger demonstrated mild chondropathic joint space 
narrowing without significant degenerative changes of the 
articulating surface.  The right index finger demonstrated 
some hypertrophic changes of the base of the distal phalanx 
of the index finger and mild joint space narrowing of the 
distal interphalangeal joint.  The right thumb demonstrated 
irregularity of the articulating surface, mild marginal 
osteophytosis, and joint space narrowing of the 
interphalangeal joint of the thumb.  The carpal-metacarpal 
joints all appeared within normal limits, and there appeared 
to be negative ulnar variance.  The radiocarpal joint space 
was narrowed, with an interosseous cyst in the distal pole of 
the right navicular bone.  

The examiner considered the factors of DeLuca and indicated 
that the Veteran had pain with any motion of any joint of any 
part of his body.  The examiner stated that there is no 
evidence of obvious inflammatory process by clinical 
examination, and past x-ray examination results do not show 
any evidence of any acute inflammatory disease.  The examiner 
noted that there was evidence of past psoriatic arthritis in 
the hands.  The examiner reported that the Veteran did not 
use any assistive devices and was completely independent in 
all activities of daily life.  The examiner reported that the 
Veteran was able to drive and work, although he complained of 
pain.  The examiner stated that the Veteran was able to 
manage his pain with some modifications and over-the-counter 
medication.  

VA treatment records dated in September 2007 indicate that 
the Veteran complained of index and middle finger pain at the 
distal interphalangeal joint
of the left hand, index and middle finger pain at the distal 
interphalangeal joint
of the right hand, and difficulty typing and opening bottles.  
X-ray examination revealed osteophyte formation and narrowing 
at the third distal interphalangeal joint
joint and first inner phalangeal joint.  Bony erosion was 
noted at the distal and dorsal third middle phalanx.  Mild 
joint space narrowing and osteophyte formation was noted at 
the first metacarpophalangeal joint. Bony alignment was 
anatomic, and no fracture or abnormalities of the discrete 
soft tissues were noted.  The Veteran was diagnosed with 
degenerative changes, which can be seen in psoriatic 
arthritis. 
 
As discussed above, the only rating criteria under which the 
Veteran may be assigned disability ratings in excess of 10 
percent each for his service-connected psoriatic arthritis, 
fingers left hand and psoriatic arthritis, fingers right hand 
is DC 5230, pertaining to limitation of motion of the thumb.  
The medical evidence of record does not indicate that there 
is a gap of more than two inches (5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, as is required for a 20 percent disability rating 
under DC 5230.  38 C.F.R.    § 4.71a, DC 5230.

The Board notes that the Veteran's treatment providers did 
not provide information as to the distance between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  However, the Veteran, on instances of treatment 
dated in July 2002 and December 2006, exhibited normal range 
of motion as to the digits of his left hand.  The Veteran 
exhibited normal range of motion as to the digits of his 
right hand in July 2002, February 2004, and December 2006.  
The Veteran reported, during instances of treatment dated in 
March 2001 and July 2002 that he had no difficulties with 
attending to the tasks of self care and daily living.  The 
Veteran reported, during treatment dated in March 2002 that 
he typed all day at work, and worked overtime hours.  The 
Veteran reported, during treatment in May 2001, that he 
continued to work long hours.  The Veteran also reported, 
during treatment dated in July 2002, that he was able to use 
his hands for work.  Treatment records dated in July 2002 
indicate that the Veteran was able to make a fist and 
measurement of the Veteran's grip strength and ability to 
conduct a lateral pinch and three-point pinch test were 
unremarkable during treatment dated in March 2001 and May 
2001, as to his left hand, and in March 2001, May 2001, 
December 2003, and January 2004, as to his right hand.  The 
Board notes that during treatment dated in March 2001 and 
March 2004, the Veteran exhibited decreased grip strength.  
The Veteran reported, during treatment dated in December 2006 
that he was able to drive.

Because there is no medical evidence of record that the 
Veteran exhibited a gap of more than two inches (5.1 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, disability ratings in 
excess of 10 percent each for his service-connected psoriatic 
arthritis, fingers left hand and psoriatic arthritis, fingers 
right hand are not warranted under DC 5230.  38 C.F.R. § 
4.71a, DC 5230.

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  In 
this case, however, there is no medical evidence reflecting 
that any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the Veteran's fingers being limited in motion to 
the extent required for a rating under the limitation of 
motion code pertaining to the fingers.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); De Luca v. Brown, 8 Vet. App. 202 (1995).

In sum, the Board finds that the Veteran's psoriatic 
arthritis, fingers left hand and psoriatic arthritis, fingers 
right hand have each warranted a 10 percent disability rating 
since the November 8, 1999, one year prior to the date of the 
Veteran's claim of entitlement to disability ratings in 
excess of 10 percent.  The Board has considered whether a 
higher rating might be warranted for any period of time 
during the pendency of this appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, there are no other applicable rating 
criteria that provide for a compensable disability.  

The preponderance of the evidence is against the claim of 
entitlement to disability ratings in excess of 10 percent 
each for service-connected psoriatic arthritis, fingers left 
hand and psoriatic arthritis, fingers right hand, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating - Conclusion

Lastly, in reaching this decision, as to the Veteran's 
claims, entitlement to a compensable disability rating for 
service-connected allergic rhinitis, and disability ratings 
in excess of 10 percent each for service-connected psoriatic 
arthritis, fingers left hand, and psoriatic arthritis, 
fingers right hand, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have been considered, whether or not they were raised by the 
appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

New and Material Evidence- Left Elbow Disorder and Right 
Elbow Disorder

Service connection for a left elbow condition and a right 
elbow condition was last denied in a December 1998.  Although 
the RO declined to reopen the Veteran's November 2000 claims 
of entitlement to service connection for a left elbow 
condition and a right elbow condition, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claims and adjudicate the claims de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnet v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The claims of entitlement to service connection for a left 
elbow disorder and a right elbow disorder may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The Veteran filed this application 
to reopen his claims in November 2000.  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that bears directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claims sought to be reopened.  
38 C.F.R. § 3.156(a) (2001).  

The definition of new and material evidence has changed, and 
the latest definition only applies to applications to reopen 
a finally decided claim received by VA on or after August 29, 
2001.  Thus, the change does not apply to this case because 
the claim to reopen was received before that date.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001); 38 C.F.R.  § 3.156(a) (2005).  
In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence before VA at the time of the prior final 
decision in December 1998 included the Veteran's service 
treatment records for the period from December 1972 to 
October 1992, a prior rating decision dated in December 1994, 
and treatment records from Dr. Valdez dated in March and July 
1997, and report of VA examination dated in June 1998.

The Veteran applied to reopen his claims of entitlement to 
service connection for a left elbow condition and a right 
elbow condition in November 2000.  Newly received relevant 
evidence includes VA treatment records for the period from 
December 1996 to the present and the Veteran's own 
statements.

The Board, however, finds that the evidence as to the 
Veteran's claims for service connection for a left and right 
elbow disorder received since the last final decision in 
December 1998 is not material.  The RO previously found that 
there was no medical evidence linking a current elbow 
disorder to service and the record still does not contain 
such evidence.  Thus, the Board finds that the evidence 
submitted since the last final denial does not bear directly 
and substantially upon the specific matter under 
consideration, and by itself, or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  Accordingly, new and material evidence as to the 
Veteran's claims for service connection for left and right 
elbow disorders has not been received, and such claims are 
not reopened.  



ORDER

A compensable disability rating for service-connected 
allergic rhinitis is denied.

A disability rating in excess of 10 percent for service-
connected psoriatic arthritis, fingers left hand is denied.

A disability rating in excess of 10 percent for service-
connected psoriatic arthritis, fingers right hand is denied.

Service connection for a left elbow disorder remains denied 
because new and material evidence has not been submitted to 
reopen the claim.  

Service connection for a right elbow condition remains denied 
because new and material evidence has not been submitted to 
reopen the claim.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


